Case 1:19-cv-00044-LPS Document 231 Filed 08/26/19 Page 1 of 3 PageID #: 8455



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF DELAWARE

IN RE: SENSIPAR (CINACALCET                     )
HYDROCHLORIDE TABLETS)                          ) MDL No. 19-2895 (LPS)
ANTITRUST LITIGATION                            )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Plaintiffs,                       )
                                                )
       v.                                       ) C.A. No. 19-44 (LPS)
                                                )
AMGEN INC. and                                  )
TEVA PHARMACEUTICALS USA, INC.,                 )
                                                )
              Defendants.                       )
AMGEN INC.,                                     )
                                                )
              Counterclaim-Plaintiff,           )
                                                )
       v.                                       )
                                                )
CIPLA LTD. and CIPLA USA, INC.,                 )
                                                )
              Counterclaim-Defendants.          )

   REVISED STIPULATION AND [PROPOSED] ORDER REGARDING FILING OF
         RESPONSES TO PLAINTIFFS’ FIRST AMENDED COMPLAINT

       WHEREAS on June 5, 2019, the parties filed a Stipulation and [Proposed] Order

Regarding Filing of Amended Pleadings and Responses Thereto (D.I. 215), which was So

Ordered on June 12, 2019;

       WHEREAS the June 5 Stipulation set forth that Plaintiffs Cipla Ltd. and Cipla USA, Inc.

shall file a second amended complaint on July 31, 2019, and that Defendants Amgen Inc. and

Teva Pharmaceuticals USA, Inc. shall answer or otherwise respond to the second amended

complaint on September 16, 2019 (Id. at 1);

       WHEREAS Plaintiffs chose to forego amending its pleadings on or before July 31, 2019,

and the operative pleadings remain Plaintiffs’ First Amended Complaint (D.I. 73);
Case 1:19-cv-00044-LPS Document 231 Filed 08/26/19 Page 2 of 3 PageID #: 8456



       WHEREAS Defendant Amgen Inc. filed a Partial Answer and Counterclaims to Cipla’s

First Amended Complaint on March 11, 2019 (D.I. 120), which answered Count I of the First

Amended Complaint and noted that Counts II-V would be the subject of a forthcoming motion to

dismiss; and

       WHEREAS Plaintiffs answered Defendant Amgen Inc.’s counterclaims on March 21,

2019 (D.I. 162);

       NOW, THEREFORE, the parties hereby agree and stipulate, subject to the approval of

the Court, to amend their prior Stipulation and [Proposed] Order Regarding Filing of Amended

Pleadings and Responses Thereto (D.I. 215, So Ordered 6/5/19) as follows:

   Defendant Amgen Inc. shall answer or otherwise respond to Counts II-V of the First

Amended Complaint on or before October 14, 2019; and

   Defendant Teva Pharmaceuticals USA, Inc. shall answer or otherwise respond to the First

Amended Complaint on or before October 14, 2019.




                                              2
Case 1:19-cv-00044-LPS Document 231 Filed 08/26/19 Page 3 of 3 PageID #: 8457



FARNAN LLP                                      MORRIS, NICHOLS, ARSHT & TUNNELL LLP

/s/ Michael J. Farnan                           /s/ Brian P. Egan
Sue L. Robinson (#100658)                       Jack B. Blumenfeld (#1014)
Brian E. Farnan (#4089)                         Brian P. Egan (#6227)
Michael J. Farnan (#5165)                       1201 North Market Street
919 North Market Street, 12th Floor             P.O. Box 1347
Wilmington, DE 19801                            Wilmington, DE 19899
(302) 777-0300                                  (302) 658-9200
srobinson@farnanlaw.com                         jblumenfeld@mnat.com
bfarnan@farnanlaw.com                           began@mnat.com
mfarnan@farnanlaw.com                           Attorneys for Defendant Amgen Inc.
Attorneys for Plaintiffs Cipla Ltd. and
Cipla USA, Inc.

                                                SHAW KELLER, LLP

                                                /s/ Karen E. Keller
                                                Karen E. Keller (#4489)
                                                I.M. Pei Building
                                                1105 North Market Street, 12th Floor
                                                Wilmington, DE 19801
                                                (302) 298-0708
                                                kkeller@shawkeller.com

                                                Attorneys for Defendant Teva Pharmaceuticals
                                                USA, Inc.

August 26, 2019


SO ORDERED, this ___ day of August, 2019.




                                                  The Honorable Leonard P. Stark




                                            3
